Title: From Louisa Catherine Johnson Adams to George Washington Adams, 3 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					Dear George
					Philadelphia 3 July 1822
				
				I am very glad to learn from your last that Mrs. Thornton gave Mrs. Hamilton a party as I was really grieved to be obliged to leave her in such a dull place without having introduced her to some of the inhabitants She is a very fine Woman—The Letter you sent me from John was a merry one in his usual style but I cannot help feeling uneasy about Charles although happy to know he is at Quincy—Mr Russell has replied to the Remarks! I have not yet heard to what effect—Hopkinson sat with me an hour the day before yesterday but only of the piece had been published—He observed that R—— had only encreased the evils by having attacked Mr. Brent who had written to Mr Walsh on the subject and proved R—— in the wrong—I think neither he or his Worcester friend have gained much credit in the controversy and will only enlarge your fathers opportunities of obtaining honour and celebrity—Tell him from me however that I hope he will wield his weapon with magnanimity and prove to the already prostrate foe that not temper but that high sense of honour and principle which aught to be the guide of every good man enforced the necessity of exposing those who act with other views and God will defeat the base plots of his enemies—Mr Sergeant tells me that Mr Milner is likely to be chosen an Alderman and that Mr Hopkinson will be sent to Congress in his place—Mr & Mrs. Cook have been to see us and invited Mary to accompany them to the Sea which she declined—Mrs. Cook is a very pretty Woman tho’ fortune is alas nought—Should you find an opportunity I will thank you to send us some musick particularly the large bound Book with the Mocking Bird your Uncles delight—Have you sent the money to your Aunt Adelaide? She was in want of it when I left you—We are all on the mending order and the Dr. has pronounced General Browns recovery nearly certain tho’ probably slow. Philadelphia is intensely hot very dull and the Country round sickly—The Dr. will not let us go out Town even for a few days.Remember me to all and let me know what I am to believe concerning your Aunt Faye if you can and write oftener to your affectionate Mother
				
					L. C. Adams.
				
				
			